3
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakama (US 2019/0372023).


	
Regarding Claims 1-7,  Hatakama teaches generic Formula 1’(page 8):

 
    PNG
    media_image1.png
    263
    383
    media_image1.png
    Greyscale
 
Specific examples are shown below (page 9):


    PNG
    media_image2.png
    1205
    866
    media_image2.png
    Greyscale

The office notes that X1 and X2 in the above examples shows a lone 4-t-Bu phenyl group or a di -3,5--t-Bu phenyl  group. As Hatakama fails to mention any specificity for the pendant substituent groups, 4-t-Bu phenyl group or a di -3,5--t-Bu phenyl  group bonded to N are viewed as functionally equivalent and readily exchangeable, absent unexpected results.
	One can readily envisage talking 1-2687 and replace the pendant 4-t-Bu phenyl group or a di-3,5- t-Bu phenyl  group since the pendant 4-t-Bu phenyl group or a di-3,5- t-Bu phenyl  group are viewed as functionally equivalent and readily exchangeable, which reads on the instant Formula 1 with RI and RII as t-bu groups as obvious variant generic Formula 1’of  absent unexpected  results (per claims 1-7).

Regarding Claims 8-20,  Hatakama teaches an OLED comprising organic layers between to electrodes (paragraph 174). The light emitting layer contains Formula 1’ as a host material and the layer also contains a dopant (paragraph 191)(per claims 8-19).
The OLED layers thin films of the materials to constitute each layer by methods such as a vapor deposition method, resistance heating deposition, electron beam deposition, sputtering, a molecular lamination method, a printing method, a spin coating method, a casting method, and a coating method (paragraph 365) (per claim 20).

Allowable Subject Matter
	An updated search uncovered new art. 	The applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786